Citation Nr: 0527307	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-21 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for the service-connected 
post-concussion syndrome, currently rated as 30 percent 
disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Counsel
INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

In the April 2003 rating decision, the RO denied the claim of 
service connection for a back disability to which the veteran 
filed a notice of disagreement, but because the veteran did 
not file a substantive appeal after the issuance of the 
statement of the case, the claim is not before the Board for 
appellate review.  Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) (The filing of a notice of disagreement initiates 
appellate review, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA.).

In November 2004, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
hearing has been associated with the claims file.  At the 
hearing, the veteran raised the issue of service connection 
for headaches due to the service-connected post-concussion 
syndrome, which is referred to the RO for appropriate action.  

The appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C) and 38 C.F.R. § 
20.900(c). 

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

On VA examination in December 2002, the veteran complained of 
memory problems, depression, and anxiety.  The examiner was 
not provided the veteran's claims file for review and he was 
unable to determine whether the veteran's symptoms associated 
with the service-connected post-concussion syndrome had 
become worse.  

Additionally, the record contains conflicting medical 
evidence.  On the aforementioned VA examination, the 
diagnostic impressions were dementia and anxiety disorder.  
In February 2003, on a VA neurological examination, the 
examiner found no evidence of dementia. 

As it is not clear whether the veteran's symptoms are 
attributable to the service-connected residuals of a 
concussion or to the nonservice-connected dementia, if shown, 
the Board finds that additional evidentiary development is 
necessary. 

Under the duty to assist, the case is REMANDED for the 
following action:

1. Schedule the veteran for a VA 
psychiatric examination to determine the 
severity of the service-connected post-
concussion syndrome.  The examination 
should include psychological testing.  
The claims folder must be made available 
to the examiner for review.  The examiner 
is asked to differentiate, if feasible, 
between the symptomatology that is 
attributable to the service-connected 
post-concussion syndrome and 
symptomatology associated with any 
nonservice-connected psychiatric disorder 
or dementia. 

2. After the above action has been 
complete, adjudicate the claim.  If the 
benefit is denied, prepare a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





_________________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


